
	
		III
		111th CONGRESS
		1st Session
		S. RES. 77
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Ms. Cantwell (for
			 herself and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States and the People's Republic of China should negotiate a bilateral
		  agreement on clean energy cooperation.
	
	
		Whereas the United States and the People's Republic of
			 China are the world's largest producers, consumers, and importers of energy and
			 account for 36 percent of global primary energy use and 41 percent of global
			 carbon dioxide emissions;
		Whereas, in 2007, China surpassed the United States to
			 become the world's largest emitter of greenhouse gases and China is projected
			 to increase emissions of greenhouse gases by 3.3 percent annually during the
			 next 2 decades;
		Whereas, by working together to tackle shared economic,
			 environmental, and security challenges, the United States and China can more
			 quickly and cost-effectively develop and implement cleaner, 21st-century energy
			 systems;
		Whereas efforts to develop and implement such systems will
			 benefit from a foundation in sound science and policies that rely on and
			 augment the vast technical capabilities and resources of both the United States
			 and China; and
		Whereas an action plan resulting from a bilateral
			 agreement on clean energy cooperation between the United States and China may
			 serve as a catalyst for the economic growth of the United States, an expression
			 of United States foreign policy with respect to mitigating climate change, and
			 a means for accelerating the development of a global clean energy economy: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 and the People's Republic of China should negotiate a bilateral agreement under
			 which the United States and China agree to cooperate in the development and use
			 of clean energy; and
			(2)the negotiation
			 of such an agreement would send a clear signal to the world community that the
			 United States is ready to lead a robust effort to mitigate global climate
			 change that involves all countries that are major emitters of greenhouse
			 gases.
			
